t c memo united_states tax_court walter c minnick and a k lienhart petitioners v commissioner of internal revenue respondent docket no filed date tim alan tarter for petitioners anne ward durning and michael r harrel for respondent memorandum findings_of_fact and opinion morrison judge in walter c minnick gave to charity a conservation_easement on his 74-acre parcel of land in the foothills near boise idaho on their joint income-tax returns minnick and his wife a k lienhart claimed a charitable-contribution deduction of dollar_figure for and carryover charitable-contribution deductions of dollar_figure and dollar_figure respectively for and in a notice_of_deficiency for years and the irs disallowed the carryover deductions the notice determined deficiencies in federal_income_tax for and of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 as increased to under sec_6662 of dollar_figure and dollar_figure respectively the respondent is referred to here as the irs the petitioners are referred to as minnick and lienhart all references to sections are to the internal_revenue_code_of_1986 as amended and in effect at the relevant times findings_of_fact minnick and lienhart resided in idaho at the time they filed their petition on date u s bank recorded a mortgage on the 74-acre parcel of land on date the board_of ada county commissioners permitted minnick to subdivide the land into seven single-family residential lots on date minnick granted a conservation_easement on the land to the charitable_organization land trust of treasure valley inc the land trust the terms of the easement prohibited minnick and any subsequent owner from building on or altering the portions of the land outside the areas designated as building envelopes for each lot the portions of the land thus restricted by the easement constituted of the 74-acre parcel the conservation_easement stated grantor ie minnick warrants that he owns the property in fee simple and has conveyed it to no other person and that there are no outstanding mortgages tax_liens encumbrances or other interests in the property that have not been expressly subordinated to the easement contrary to this warranty provision u s bank’s mortgage was not then subordinated to the conservation_easement the conservation_easement also provided that minnick and the land trust could amend the terms of the easement if circumstances arose under which an amendment would be appropriate when minnick and lienhart filed their original income-tax return they did not claim a charitable-contribution deduction for the grant of the conservation_easement minnick had not yet received a written appraisal of the easement on or about date minnick and lienhart filed an amended income-tax return for on the amended_return they reported that the value of the easement was dollar_figure this value was taken from an appraisal by g joseph corlett who had been hired by minnick the amended_return reported that the charitable-contribution deduction for the grant of the easement was limited to dollar_figure for the amended_return was prepared by bruce stratton a certified_public_accountant c p a both stratton and minnick intended that corlett’s appraisal be attached to the amended_return for but for some reason the amended_return the irs received did not have the appraisal attached to it minnick never asked stratton whether he was entitled to the dollar_figure deduction and stratton did not tell him that he was minnick had worked for a few months as a lawyer near the beginning of his career spending some time in tax law he later went into the building-supply business lienhart was uninvolved in determining whether the conservation_easement gave rise to a charitable-contribution deduction on their and returns minnick and lienhart claimed carryover charitable-contribution deductions of dollar_figure and dollar_figure respectively for the grant of the conservation_easement the irs issued the notice_of_deficiency on date the reason given by the notice_of_deficiency for disallowing the carryover deductions was lack of documentation of the value of the contribution the irs no longer challenges the deductions for lack of documentation on date minnick and leinhart timely filed a petition with this court on date minnick and u s bank executed an agreement under which u s bank subordinated its mortgage to the conservation_easement the effect of this subordination agreement is that the conservation_easement will remain in force if u s bank becomes the owner of the land by foreclosure the irs’s date pretrial memorandum asserted that no carryover charitable-contribution deductions should be allowed for the grant of the conservation_easement it asserted the following reasons the grant of the conservation_easement was a condition of receiving permission from the county to subdivide the land the conservation_easement was not protected in perpetuity because a the terms of the easement allowed minnick and the land trust to amend the easement by agreement b u s bank’s mortgage on the land was not subordinated at the time of the grant and c the easement failed to provide for the allocation of proceeds to the land trust in the event the easement was extinguished minnick and lienhart’s deduction for the contribution of the easement is limited to the basis allocated to the easement and the easement was overvalued this case was tried in boise idaho on date at trial the irs moved to amend its answer the court took the motion under advisement on date the court granted the motion allowing the irs to amend its answer to assert that the claimed deductions are not permitted because the requirements of sec_170 and the corresponding regulations have not been satisfied and because minnick and lienhart have not established that the value of the easement was dollar_figure opinion because u s bank’s mortgage was not subordinated to the conservation_easement when it was granted no deduction is permitted for the grant of the conservation_easement a contribution of a conservation_easement is deductible only if the requirements of sec_1_170a-14 are met see sec_170 b iii sec_1_170a-14 sec_1_170a-14 requires that the easement be contributed to a qualified_organization exclusively for conservation purposes sec_1_170a-14 provides that no deduction will be permitted under this section ie sec_1_170a-14 for an interest in property which is subject_to a mortgage unless the mortgagee subordinates its rights in the property to the right of the qualified_organization to enforce the conservation purposes of the gift in perpetuity because u s bank had a mortgage on minnick’s land that was not subordinated to the conservation_easement when the easement was granted the irs contends minnick and lienhart cannot deduct the value of the conservation_easement granted to the land trust this contention about the mortgage was not raised by the irs in the notice_of_deficiency it was raised in the amended answer and therefore the irs has the burden_of_proof regarding all factual issues underlying the contention see tax ct r pract proc a minnick and lienhart argue that the date subordination agreement with u s bank satisfies the subordination requirement in the regulation the argument is unavailing in 138_tc_324 we held that a subordination agreement must be in place at the time that the conservation_easement is granted minnick and lienhart argue that mitchell is distinguishable because the warranty provision in the easement demonstrates that minnick intended that the mortgage be subordinated at the time he granted the conservation_easement they also contend that u s bank would have been willing to freely subordinate its mortgage at the time the conservation_easement was granted we are not persuaded by these attempts to distinguish mitchell intention and willingness are not what matters the regulation required a subordination agreement without a subordination agreement u s bank would have been able to seize the land in the event of default on the mortgage thus owning the land free of the conservation_easement see id pincite for the sake of completeness we add that we do not agree with minnick and leinhart that the warranty provision demonstrates that minnick intended that the mortgage be subordinated when he granted the conservation_easement the warranty provision means only that minnick falsely-- although we think unintentionally--represented to the land trust that the u s bank mortgage had been subordinated to the conservation_easement at the time he granted the easement we also cannot agree with minnick and lienhart that u s bank would have been willing to agree to freely subordinate its mortgage in there are two reasons we do not make such a finding first minnick and lienhart failed to propose this as a finding of fact in their opening brief as required by our rules of procedure tax ct r pract proc e second the idea that u s bank would have subordinated its mortgage in is contradicted by the record a loan manager at u s bank testified that shortly before trial minnick asked him to sign a letter stating that u s bank would have been willing to agree to subordinate its mortgage to the conservation_easement in had it known about the conservation_easement the loan manager refused to sign such a statement and he did not make the statement under oath when he testified furthermore the bank required minnick to pay down a portion of the loan as consideration for the bank signing the subordination agreement in thus the bank did not freely subordinate its mortgage in this suggests that it would not have freely subordinated its mortgage in minnick and lienhart argue that mitchell is inapposite because it did not consider the effect of the uniform conservation_easement act act idaho code ann secs to they contend that the act imposes the doctrine_of cy pres on all conservation easements in idaho and that the cy pres doctrine has the effect of subordinating the u s bank mortgage to the conservation_easement the act does not support this theory the act allow sec_1the operation of the cy pres doctrine has been summarized as follows if property is given in trust to be applied to a particular charitable purpose and it is or becomes impossible or impracticable or illegal to carry out the particular purpose and if the settlor manifested a more general intention to devote the property to charitable purposes the trust will not fail but the court will direct the application of the property to some charitable purpose which falls within the general charitable intention of the settlor restatement trust sec_2d sec the operation of the cy pres doctrine can be illustrated by the following example a person bequeathed property in trust to establish a hospital in a particular town before the hospital could be built a similar hospital was established in the same town no useful purpose would be accomplished by having two hospitals cy pres would require a court to direct the trust funds to some other way of assisting the town’s sick--if the person who made the bequest had a general intent to provide for the town’s sick id cmt k thus the cy pres doctrine allows the property owned by a_trust to be directed to a use different from that directed by the instrument that established the trust the continued actions regarding conservation easements to be brought in court idaho code ann sec an action affecting a conservation_easement may be brought but once an action was brought u s bank’s mortgage would have been protected for idaho code ann sec --part of the act--provides an interest_in_real_property in existence at the time a conservation_easement is created is not impaired by it unless the owner of the interest is a party to the conservation_easement or consents to it u s bank’s mortgage on minnick’s land is an interest_in_real_property that was in existence at the time minnick created the conservation_easement see eg suchan v suchan p 2d idaho a mortgage interest can exist in real_property capable of being transferred u s bank was not a party to the conservation_easement when it was created and it did not consent to the easement therefore under idaho code ann sec the mortgage was not impaired by the conservation_easement minnick and lienhart also contend that there was only a remote possibility that minnick would default on the u s bank loan but we held in mitchell v continued doctrine does not expand the property interests owned by the trust thus it is difficult to see how the cy pres doctrine if it somehow governed the easement on minnick’s land would defeat u s bank’s mortgage on the same land commissioner t c pincite that the likelihood of default is irrelevant further the factual allegation that there was only a remote possibility that minnick would default on the u s bank loan was not set forth in minnick and lienhart’s proposed findings_of_fact we do not make a finding that the allegation is correct see tax ct r pract proc e the value of the conservation_easement is not deductible as a charitable_contribution because minnick and lienhart failed to meet the subordination requirement set forth in the regulation we therefore need not reach the irs’s alternative arguments for denying the deduction ie that the easement did not serve conservation purposes that the conservation_easement was not protected in perpetuity because it could be amended by agreement of minnick and the land trust that the land trust would not receive a proportionate share of the proceeds if the easement was extinguished and that any charitable deduction is limited to the amount of basis of the land allocated to the easement minnick and lienhart are liable for penalties sec_6662 imposes an accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations hereinafter referred to without distinction as negligence a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 and b and the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 in the case of a gross_valuation_misstatement sec_6662 increases the penalty to sec_6664 provides a reasonable-cause exception to the accuracy- related penalty generally under sec_6664 no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion in determining whether such a showing has been made the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 reliance on a professional tax-return preparer or an appraiser can constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id under sec_7491 the irs bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is proper to impose penalties 116_tc_438 however once the irs has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause id pincite minnick and lienhart argue that the irs has the burden_of_proof with respect to the subordination requirement to the extent it relates to penalties the irs does not take a position on which party has the burden_of_proof we base our findings regarding penalties on the preponderance_of_the_evidence therefore we need not determine which party has the burden_of_proof the irs had initially determined that on account of its disallowance of minnick and lienhart’s carryover charitable-contribution deductions for the grant of the conservation_easement to the land trust they underpaid the tax required to be shown on their and returns and were liable for the accuracy- related penalty on one or more of three grounds negligence substantial_understatement_of_income_tax or substantial_valuation_misstatement and liable for the section-6662 h increase in the penalty from to for a gross_valuation_misstatement this determination was reflected in the notice_of_deficiency the irs now concedes that if petitioners’ claimed deduction fails to satisfy the legal requirements of sec_170 or the regulations thereunder or both respondent concedes that neither of these substantial_valuation_misstatement or gross_valuation_misstatement penalties would apply as we hold here the deductions fail to satisfy the subordination requirement this means that the irs does not assert that the substantial_valuation_misstatement and gross_valuation_misstatement components of the accuracy-related_penalty apply negligence for section-6662 purposes is the lack of due care or the failure to do what a reasonably prudent person would do under like circumstances 98_tc_695 negligence includes failing to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 see also sec_6662 the irs contends that minnick and lienhart were negligent because they should have known that a deduction would not be allowed for an easement to which u s bank’s mortgage was not subordinated minnick and lienhart respond that minnick followed a model conservation-easement form given to him by the land trust that minnick discussed with his c p a the legal requirements for a conservation_easement and that he hired an expert appraiser to appraise the conservation_easement minnick also contends that he should not be held to the standard of an experienced tax attorney because he worked only for a few months as an attorney and that he spent only a fraction of his time practicing tax law it is true that minnick’s experience as a lawyer did not include substantial tax work he worked as a lawyer for only nine months during which only a portion of his work involved tax law after that he operated a business selling building supplies it is against this background that his efforts should be evaluated his wife lienhart was uninvolved in determining whether the conservation_easement gave rise to a charitable-contribution deduction in determining whether the grant of the conservation_easement gave rise to a charitable-contribution deduction minnick did not exercise reasonable care he did not seek to subordinate u s bank’s mortgage to the conservation_easement until his failure to comply with the subordination requirement found in the regulation appears to stem from his failure to solicit advice from his c p a about the deductibility of the conservation_easement and the failure of the c p a to give such advice the c p a explained to minnick that the value of a conservation_easement is deductible under the code however he did not tell minnick that the particular conservation_easement minnick granted to the land trust wa sec_2minnick was also a politician--he served a term in the u s house of representatives from date to date--but the details of his political career are not in the record deductible in the absence of such advice minnick could not have reasonably relied on the c p a when he claimed a deduction for the conservation- easement contribution minnick should have been alerted by the warranty provision in the conservation_easement that there might be a problem with the lack of subordination the easement contained a warranty from minnick that there was no unsubordinated mortgage on the land it is true that the form minnick used to grant the easement was a model but that does not matter this model easement form was not suited to minnick’s particular parcel of land although minnick hired an appraiser to determine the value of the property this does not contstitute reasonable_cause to avoid imposition of the accuracy- related penalty the appraiser’s job was to determine the value of the conservation_easement not to determine whether other requirements for deducting the 3note the c p a ’s careful response to the following question from minnick and lienhart’s counsel q a did you advise mr minnick as to whether the conservation_easement was deductible or not i advised him that a conservation_easement the donation of a conservation_easement is deductible as a charitable_contribution and is specifically provided for in the code we infer that the c p a declined to tell minnick the grant of the particular easement was deductible and that minnick should have recognized this contribution of the easement--for example the subordination requirement--had been met we determine that the underpayments of tax for and resulting from the disallowance of the charitable deduction carryovers were due to negligence we need not determine whether the underpayments were also due to substantial understatements of income_tax in contending that they have a good-faith-and-reasonable-cause defense minnick and lienhart reiterate the steps that minnick took to determine that he was entitled to a deduction ie using the model form for granting an easement hiring an appraiser and consulting a c p a they also contend that minnick’s failure to secure a subordination agreement was inadvertent this was one of the reasons the taxpayer in mitchell was held to have a good-faith-and-reasonable-cause defense mitchell v commissioner t c pincite but unlike the taxpayer in mitchell minnick was put on notice by the warranty provision in the conservation_easement that the unsubordinated mortgage posed a problem for the deductibility of the conservation-easement contribution furthermore minnick failed to get an opinion from his c p a that he was entitled to a deduction there is no indication that there was such a failure in mitchell id we have already explained why we think minnick and lienhart did not exercise reasonable care to evaluate the deductibility of the easement the same reasons support our view that minnick and lienhart did not have reasonable_cause for claiming a charitable-contribution deduction we hold that minnick and lienhart are liable for the accuracy-related_penalties the penalty amounts for which they are liable are equal to of the underpayments attributable to the carryover charitable-contribution deductions or half the penalty amounts that were calculated in the notice_of_deficiency using a rate therefore the amounts for which minnick and lienhart are liable are dollar_figure for and dollar_figure for evidentiary matters the parties executed a stipulation of facts stating that all exhibits attached to the stipulation may be accepted as authentic and are incorporated in this stipulation and made a part hereof provided however that either party has the right to object to the admission of any such exhibits in evidence on the grounds of materiality and relevancy the parties agree that the stipulation did not waive hearsay objections to the attached exhibits among the documents attached to the stipulation were exhibits 9-j 10-j 11-j 14-j through 34-j and r 42-r 43-r and 45-r at the beginning of the trial minnick and lienhart objected to these documents on the ground that they were relevant to irs theories that had not been asserted in the notice_of_deficiency the court took the objections under advisement the court later allowed the irs to amend its answer to assert these theories as we describe minnick and lienhart also objected to exhibits r 42-r 43-r and 45-r on grounds other than relevancy exhibits 41-r 42-r r and 45-r are appraisals of the land by sam langston for u s bank dated date date date and date respectively minnick and lienhart objected to these exhibits on hearsay grounds they also objected that the exhibits are in substance expert reports and that they were not exchanged under tax_court rule_of practice and procedure they also objected that the documents were not exchanged days before trial as required by the court’s pretrial order the court took these objections to exhibits 41-r r 43-r and 45-r under advisement minnick and lienhart clarified that they did not object to these four exhibits to the extent they support findings_of_fact other than the value of the conservation_easement such as u s bank’s state of mind during trial the irs introduced exhibit 49-r an indemnification 4minnick and lienhart objected to exhibit 44-r during trial there is not a 44-r there is a 43-r and a 44-j they really meant to object to exhibit 43-r agreement between minnick and u s bank minnick and lienhart objected on the ground that it is relevant to irs theories other than those raised in the notice_of_deficiency the court also took this objection under advisement minnick and lienhart’s relevancy objections lost their force when the court permitted the irs to amend its answer to assert its new theories however we agree with minnick and lienhart that langston’s opinion on the value of the conservation_easement which is reflected in exhibits 41-r 42-r 43-r and 45-r should not serve as the basis for our decision for it to do so would contravene tax_court rule_of practice and procedure which requires that expert opinions be brought before the court in the form of an expert report and that the expert report be exchanged with the other party before trial we therefore admit exhibits 41-r r 43-r and 45-r but we do not rely on these appraisals to the extent they opine on the value of the conservation_easement we admit exhibits 9-j 10-j 11-j 14-j through 34-j and exhibit 49-r without any conditions conclusion in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
